Citation Nr: 1135191	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as secondary to service-connected residual scar, status-post appendectomy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 Regional Office (RO) in San Juan, Puerto Rico rating decision, which denied the Veteran's claim. 

The Veteran's claim was remanded for additional development by the Board in October 2009.  The claim again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for GERD, to include as secondary to his service-connected appendectomy scar.  Despite the extensive procedural development, the Board finds that the claim must be remanded.

Specifically, pursuant to the Board's October 2009 remand, the Veteran was afforded a VA examination in February 2010 for the gastrointestinal problems.  The examiner noted that the Veteran complained of abdominal pain, vomiting, nausea, and diarrhea on February 23, 1973.  He was diagnosed with appendicitis and underwent an appendectomy on February 25, 1973.  Thereafter, the service treatment records were absent for complaints, treatment, or diagnosis of gastrointestinal problems, including at separation.  The examiner indicated that after service the medical records were silent for gastrointestinal symptoms or complications until 1989 and that the Veteran was diagnosed with a hiatal hernia and large gastroesophageal reflux in April 1992.  She determined that the Veteran's current disorders are chronic and differ from the 1973 acute condition, the symptoms of which had resolved.  Based, in part on the foregoing, the examiner concluded that it was less likely than not that the Veteran's current hiatal hernia with GERD was etiologically related to his military service.  

The claims file indicates that the Veteran brought multiple claims for psychiatric disorders and was hospitalized on multiple occasions for his psychiatric problems over the years after separation from service.  The Veteran first sought VA treatment for psychiatric problems in March 1976, but did not report gastrointestinal problems at that time.  During a November 1982 psychiatric examination, however, the Veteran reported gastric disturbances described as nausea, epigastric pain, bloatedness, and vomiting, with irregular bowl movements and alternating constipation and diarrhea with red blood spots after stools on occasions.  Based on the foregoing, the physician diagnosed gastrointestinal disturbances.  Moreover, during a January 1983 RO hearing, the Veteran reported that from the time of his appendectomy he had experienced nervous trouble that affected his stomach and required him to eat soft foods, but that he did not seek treatment for these problems during service.  During a hospitalization for psychiatric problems, from September 1986 to October 1986, the Veteran complained of stomach ache, nausea, and vomiting, for which an upper GI series was ordered.  Based on the foregoing, the Veteran was diagnosed with esophageal dismobility, GERD, and a medium-sized diverticulum in the third portion of the duodenum.  During a psychiatric hospitalization in January 1988, the Veteran again reported GI problems, for which he was diagnosed with gastritis, GERD, esophageal dismobility, and a medium-sized sliding hiatal hernia.

In addition, during multiple near contemporary VA hearings the Veteran has reported ongoing gastrointestinal problems from service.  Indeed, he has asserted that he has experienced the same symptoms from the time of his appendectomy to the present and that his current diagnoses of GERD and other GI problems were based on these symptoms.

As the February 2010 VA examination report did not appear to consider the above lay and medical evidence, the Board concludes a supplemental opinion to the February 2010 VA examination report is necessary prior to adjudication of the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Obtain a supplemental opinion from the examiner who conducted the February 2010 examination of the Veteran's gastrointestinal problems.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file must be made available to and reviewed by the reviewer/examiner, to specifically include this remand.  The reviewer/examiner must indicate on the examination report that a review of the record was undertaken. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current hiatal hernia with GERD was caused or aggravated by any incident of the Veteran's military service, to include his February 1973 appendectomy and service-connected scar.  In that regard, the examiner/reviewer is requested to specifically consider, and address as necessary, the Veteran's lay assertions of continuity of gastrointestinal problems beginning shortly after his appendectomy and continuing to the present, as well as the additional medical and lay evidence discussed above noting symptoms and complaints of gastrointestinal problems prior to 1989.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner/reviewer should provide a complete rationale for any opinion provided.  If the reviewer/examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion.

2. After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


